Judgment, Supreme Court, New York County (Paula Omansky, J.) entered on or about June 22, 1995, dismissing the complaint, and bringing up for review an order of the same court and Justice entered April 13, 1995, which, inter alia, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs do not contend that defendants undertook any express obligation to indemnify them. Liability under a theory of implied indemnity would require some wrongful conduct by defendants (see, Trustees of Columbia Univ. v Mitchell/Giurgola Assocs., 109 AD2d 449), and a duty owed by defendants to plaintiffs (see, Prudential-Bache Sec. v Resnick Water St. Dev. Co., 161 AD2d 456, 457-458). Plaintiffs have offered nothing but vague, conclusory and, ultimately, inadequate allegations as to these elements (see, Marine Midland Bank v Embassy E., 160 AD2d 420, 422). Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.